Citation Nr: 1446224	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-47 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 60 percent for low back degenerative disc disease (DDD) with left leg radiation.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The appellant is a Veteran who had active duty service from June 1970 to July 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  On his January 2011 substantive appeal, the Veteran requested a Travel Board hearing.  Such hearing was scheduled in April 2013, but ultimately was cancelled.  In February 2014, this matter was remanded for additional development.


FINDING OF FACT

In October 2014, prior to the promulgation of a Board decision in the matter of the rating for low back DDD with left leg radiation, the Veteran indicated he no longer wished to pursue an appeal in the matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the Veteran's claim seeking an increased rating for low back DDD with left leg radiation; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expression of intent to withdraw his appeal in this matter, discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, and 3.326(a)) is not necessary.  

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement dated in October 2014, the Veteran indicated he no longer wished to continue his appeal for an increased rating for low back DDD with left leg radiation.  As this is a request for withdrawal of this claim, there is no allegation of error of fact or law with respect to this claim remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter.


ORDER

The Veteran's appeal seeking an increased rating for low back DDD with left leg radiation is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


